Title: From George Washington to Benjamin Stoddert, 26 September 1798
From: Washington, George
To: Stoddert, Benjamin



Sir,
Mount Vernon, Septr 26th 1798.

It will afford me pleasure to give you any information in my power, and any opinion, so far as I am able to form one, on the subject of your letter of the 16th instant; which did not come to my hands till the 24th.
I cannot entertain a doubt, but it will be the policy of this Country to create such a navy as will protect our commerce from the insults and depredations to which it has been subjected of late, and to make it duly respected. To effect this, there must be, as you observe, at least one navy Yard established for building Ships. That this should be under the Eye of the Government, and as near the Centre of the United States as it can be fixed, with equal advantages to the whole of the Community, I think no one will deny.

Whether or not the States to the northward of the Potomac are able to supply timber for Ship-building in such quantities—of such quality, and upon such terms as may be desireable, is more than I can tell. But I will venture to say, that no place, either north or south of this, can be more effectually secured against the attack of an Enemy; and that the Banks and vicinity of this River, both above and below tide water, abound with the best of Ship timber, is well known. Whenever the Navigation above tide water shall be completed (which I trust will be at no very distant period) there will be opened, not only an inexhaustible store of timber for building; but an abundant supply of the largest and best white pine trees for masts of any dimensions, as there are extensive forests of them about the head of the Potomac. Besides which, no part of the United States affords better Cedar & Locust than the Lands about this River. You know that Iron of the best quality can be furnished from the works on the River, and as cheap as from any part of the United States; and the establishment of a public foundery and Armory at the junction of the Potomac and Shanandoah, will afford no small advantage in arming the Ships.
The articles of Tar, Pitch, live Oak &c. can be brought here at least upon as good terms as to any place north of this: And if hemp, cordage &c. are to be imported, they can certainly come here as readily as to any other part of the United States. But, should hemp be furnished from our own lands, (which is very desireable) this River is the Market to which it would be most likely to be brought in the greatest abundance; for, to say nothing of the rich bottoms on this River and its branches, which are exceedingly well calculated for raising hemp, it is so valuable an article that it will bear transportation across the Allegany from the rich lands of the Ohio, where it can, and undoubtedly will be produced in large quantities.
With respect to security against the attacks of an Enemy, no place can have advantages superior to the Federal City and Alexandria. Should proper works be erected on Diggs’ point (which you well know) at the junction of the Potomac and Piscatiqua Creek, it would not be in the power of all the navies in Europe to pass that place, and be afterwards in a situation to do mischief above; for every vessel, in passing up the River, must, from the course of the channel, (and the Channel is so narrow as to admit but of one Vessel’s going abreast) present her bows to that point

long before she comes within gun-shot of it, and continue in that direction until she comes directly under the point, from whence shot may be thrown upon her deck almost in a perpendicular direction. Should she be so fortunate as to pass the works, she must expose her stern to the fire from them, as far as a shot can reach. Thus exposed to be raked fore and aft, for such a distance, without once being able to bring her broad side to bear upon the Fort, you can readily see how almost impossible it will be for a vessel to pass this place; provided it be properly fortified and well supplied. And what makes it the more important, is, that it cannot be attacked by land with any prospect of success; for it has the River on one side—Piscataqua Creek on another side (each nearly a mile wide) and the opposite Banks very low—a very deep Ravine (level with the Creek) on the third side from whence the height is almost, if not altogether inaccessable—and a very narrow approach on the fourth side. In a word, the works might be insulated—and one range of batteries over another constructed sufficient for an hundred or more pieces of Cannon.
Another advantage which this River affords is, that altho’ the distance, in the course of the River, from its mouth to the Federal City, is between 150 and 200 miles; yet, from the heights about Cedar point (say Laidler’s Ferry) no vessel can enter the River undiscovered—and by means of Signals established on the prominent Eminencies, between that place and the site just mentioned, and the Federal City, notice thereof, and of the number & description of the Vessels, may be conveyed to those places in a few minutes. Besides, there are not many winds, I beleive, that will serve Vessels the whole distance.
How far the place marked out in the plan of the Federal City, for a Marine Hospital, may be eligible for a Navy Yard, either from its situation or extent, I am unable to say. From your Knowledge and information on this subject you are better able to judge than I am. But that Locks or dry Docks, for building or repairing Ships, are essential to a Navy Yard, is certain; and there is no doubt but abundance of Water, to supply such, may be had from the Streams which you mention: and I think it is by no means chimerical to say, that the water of the Potomac may, and will be brought from above the Great Falls into the Federal City, which would, in future, afford an ample supply for this Object.
But, after enumerating all the superior advantages which this

River offers for the establishment of a Navy-Yard, every thing will depend upon the depth of water; and this is so important a point, that an accurate examination of it should be made, and no reliance placed on vague information.
Should it not be found sufficient for Ships of the Line fully armed & provisioned, might not some measures be taken to deepen the Channel over the bar at Maryland point, the only place, I am told, that requires it? Or, might not a Naval Arsenal, or a depôt for provisions, be established, with security, below the shallow parts of the River, where the Ships might arm or take in their provisions? These, however, are mere suggestions, which may, or may not be worth attending to.
I thank you, Sir, for the good wishes you express for my health, which I most sincerely reciprocate, and beg you to be assured that I am, with great respect & esteem, Your most Obedient Servant

Go: Washington

